ACCEPTED
                                                                                        01-15-00107-CR
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                   3/18/2015 1:02:52 PM
                                                                                    CHRISTOPHER PRINE
                                                                                                 CLERK

                          NO. 1-15-00107-CR
           _______________________________________________
                                                                      FILED IN
                       In the Court of Appeals                 1st COURT OF APPEALS
                                                                   HOUSTON, TEXAS
                            For the First                      3/18/2015 1:02:52 PM
                                                               CHRISTOPHER A. PRINE
                      Judicial District of Texas                       Clerk
                           Houston, Texas
           _______________________________________________

                      THOMAS AVEN COLE, APPELLANT

                                     versus

                    THE STATE OF TEXAS, APPELLEE
           _______________________________________________

           ON APPEAL FROM THE CRIMINAL COUNTY COURT AT LAW #10
                           HARRIS COUNTY, TEXAS
                       TRIAL COURT CAUSE NO. 2005582
           ________________________________________________

                 APPELLANT’S MOTION TO DISMISS APPEAL
           ________________________________________________


TO THE HONORABLE JUSTICES OF SAID COURT:

      Appellant, THOMAS AVEN COLE, requests, pursuant to Texas Rule of

Appellate Procedure 42.2, to dismiss the above-captioned appeal. Consistent with

the undersigned counsel’s advice, the Appellant has agreed to withdraw his appeal

as shown by his signature below.

      Jon Phillip Thomas, Texas Bar # 24037593, an attorney whose license has

since been probated, previously represented appellant in this appeal. Undersigned

attorney has substituted in as counsel for the appellant in the trial court, as


                                       1
memorialized by the attached motion to substitute filed and granted by Judge Dan

Spjut presiding over the Criminal Court at Law #10. Appellant requests that the

undersigned counsel be permitted to substitute as attorney of record in this appeal.

       Previous counsel, Mr. Thomas, did not request the record, as the Court

knows (see Scheduling Order dated March 3, 2015); and, the appellant’s brief was

due on March 13, 2015 but never filed. Undersigned attorney has tried to contact

Mr. Thomas without success. Undersigned attorney has met with the appellant,

who stated that he requests that this appeal be dismissed.

                             PRAYER FOR RELIEF

       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court dismiss this appeal pursuant to Rule 42.2 of the Texas Rules of Appellate

Procedure.



                                                        _/s/_Wendell A. Odom, Jr.
                                                        WENDELL A. ODOM, JR.
                                                        Texas Bar # 15208500
                                                        440 Louisiana, Suite 200
                                                        Houston, TX 77002
                                                        (713) 223-5575
                                                        (713) 224-2815 (FAX)



                                                        __/s/_Thomas Aven Cole_
                                                        THOMAS AVEN COLE
                                                        Appellant




                                         2
                       CERTIFICATE OF SERVICE

      I hereby certify that on March 18, 2015, a copy of the foregoing motion
was hand delivered to the Assistant District Attorney for Harris County, Texas.


                                       _/s/_Wendell A. Odom, Jr.
                                       WENDELL A. ODOM, JR.




                                      3